Judgment, Supreme Court, New York County (Robert Straus, J.), rendered *185November 14, 2000, convicting defendant, after a jury trial, of manslaughter in the second degree, assault in the first degree, criminal possession of a weapon in the second and third degrees and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to concurrent terms of to 15 years, 10 years, five years and 3 to 6 years, consecutive to a term of 18 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). In rejecting defendant’s justification defense, the jury properly weighed conflicting accounts of the incident and was free to accept or reject any part of the testimony of each witness.
The court’s justification charge clearly instructed the jury as to the People’s burden of proof (see People v Coleman, 70 NY2d 817, 819).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223, lv denied 98 NY2d 641; People v Kulakov, 278 AD2d 519, lv denied 96 NY2d 785). Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.